department of the treasury internal_revenue_service washington d c date cc dom fs p si tl-n-7377-97 uilc number release date internal_revenue_service national_office field_service_advice memorandum for district_counsel from deborah a butler assistant chief_counsel field service cc dom fs subject depreciation recovery_period this field_service_advice responds to your memorandum dated field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend t s date state river county building code facility case case case case case case issues how strong is the service’s position that the appropriate recovery_period for depreciation purposes of a facility built on a barge with no capacity for water travel i sec_31 years what if any additional development should be undertaken in the event this case is not settled and litigation is necessary conclusions based upon the internal_revenue_code related regulations relevant case law and the facts provided we believe that the we agree that the factors mentioned in your incoming request are relevant in addition we suggest as detailed below that certain other factual areas be explored as well facts s a subsidiary of t owns and operates a licensed facility which was constructed on a barge and placed_in_service on date the facility is located in state bordering river s originally purchased the barge and towed it to a dredged basin one quarter of a mile from river s obtained a permit to cut a farmer’s levee to create the channel the farmer’s levee was then rebuilt around the facility the basin has a depth of eleven feet the water level in the basin is maintained at a constant level and is controlled by man-made means by pumping water in and out of the basin a twelve inch thick layer of concrete was placed on the upper surface of the barge to create a level construction surface the three story facility was then constructed on the barge the facility is held in place by four 60-ton hoists by cables that are anchored to the land with concrete caps on piles the piles are driven into the ground the facility has no propulsion system no rudder no crew no captain and no navigation system in its current state the facility cannot be used for any water transportation the facility is attached to a building which is on the adjacent land the facility’s roof is a standing seam metal roof which is a common type roof for a building all the mechanical systems kitchens administrative offices dining areas and support services are located in the building on the adjacent land water electrical power and telephone services are provided by local utility companies the facility has its own land-based sewage treatment system and percolation field moving the facility would be virtually impossible and prohibitively expensive as it would require the dredging of a new channel the cutting of the levee and the use of a tugboat a building permit was obtained prior to constructing the facility the facility conforms to and was required to conform to building code further the facility is required to meet local fire and safety requirements the architectural plans were oriented with respect to compass directions just as any building would be the last certificate of inspection from the united_states coast guard has not been renewed or made up-to-date the coast guard no longer recognizes the barge as a vessel in regard to their authority and regulations at issue is the recovery_period of the facility it is the service’s position that the facility is nonresidential_real_property with a recovery_period of years pursuant to sec_168 as was in effect for the years at issue this matter is not docketed and is currently under consideration by appeals law and analysis sec_167 permits the taxpayer to take depreciation_deductions for the exhaustion wear_and_tear of property_used_in_the_trade_or_business or of property_held_for_the_production_of_income for tangible_property placed_in_service after as is our case sec_168 provides that the depreciation deduction is determined by using the applicable_depreciation_method the applicable_recovery_period and the applicable convention the only issue here is the applicable_recovery_period the somewhat complicated mechanics of determining the applicable_recovery_period are as follows first there are ten different potential recovery periods which correspond to ten different classes of property the depreciable asset sec_168 four of the classes bear somewhat descriptive titles such as the class of nonresidential_real_property which had for the years at issue a recovery_period of years id however the six remaining classes do not have descriptive titles and are labeled only in terms numbers corresponding to their recovery periods ie three year property five year property and so on id these six classes are further described at sec_168 which defines each of these classes in terms of the class_life of the property belonging to it thus for example if a depreciable asset has a class_life of sixteen to twenty years it is 10-year_property under sec_168 e and has a recovery_period of ten years under sec_168 next the term class_life is defined by sec_168 which in turn incorporates former sec_167 which specifically authorized the commissioner to promulgate regulations regarding class lives of depreciable assets the commissioner did issue regulations and two rules deriving from them are most pertinent here first property is to be classified according to its primary use even though that use may be insubstantial in relation to all the taxpayer's other activities sec_1_167_a_-11 second while the regulations did not themselves set out class lives they left it to the commissioner to make those determinations in issued revenue procedures sec_1 a - b ii thus we come to revproc_87_56 1987_2_cb_674 which sets out the current class lives and recovery periods of property subject_to sec_168 of the internal_revenue_code for the years at issue the essence of the dispute here is that s believes that the proper recovery_period for its facility is to be found in one of the class lives described by revproc_87_56 and the service believes that the facility is nonresidential_real_property which class_life is statutorily defined see revproc_87_56 section dollar_figure nonresidential_real_property is defined as sec_1250 property which is not residential_rental_property or property with a class_life of less than years sec_168 sec_168 provides that property has the same meaning as given in sec_1250 sec_1250 property is defined as any real_property other than sec_1245 property which is or has been of a character subject_to the allowance for depreciation provided in sec_167 sec_1250 sec_1245 property is any property of a character subject_to the allowance for depreciation under sec_167 and is either a personal_property b other tangible_property not including a building or its structural_components used in connection with a qualified_activity or a research or storage_facility used with a qualified_activity c a single_purpose_agricultural_or_horticultural_structure or d a storage_facility used in connection with the distribution of petroleum sec_1245 the terms buildings and structural_components have the meanings assigned to those terms in sec_1_48-1 sec_1_1245-3 a building is defined in treas reg section e as any structure or edifice enclosing a space within its walls and usually covered by a roof the purpose of which is for example to provide shelter or housing or to provide working office parking display or sales space the term includes for example structures such as apartment houses factory and office buildings warehouses barns garages railway or bus stations and stores such term includes any such structure constructed by or for a lessee even if such structure must be removed or ownership of such structure reverts to the lessor at the termination of the lease from the facts provided the facility meets this regulatory language the facility is comprised of a structural steel frame enclosing a space within its walls and covered by a standing seam metal roof further the purpose of the facility is to provide working space for its entertainment operations of further relevance in determining whether a structure is a building are inherent permanency the appearance and the function of the structure see l l bean inc v commissioner t c memo determining if a structure is inherently permanent requires a consideration of six factors set forth in 65_tc_664 those factors generally are the manner in which the property is affixed to the real_property whether the property was designed to be easily removable or to remain in place indefinitely whether the property has been moved since its initial installation or is capable of being moved any circumstances that suggest the expected period of affixation eg a lease that requires removal of the property upon its expiration the amount of damage that removal of the property will cause in terms of time and expense from the description of the facility and the manner of attachment it is reasonable to infer that s did not contemplate moving the facility compare with fox photo inc v commissioner t c memo for example the facility is held in place by four 60-ton hoists by cables that are anchored to the land with concrete caps on piles the piles are driven into the ground pumps are used to control the water depth in the basin all the mechanical systems kitchens administrative offices dining areas and support services are located in the adjacent restaurant building water electrical power and telephone services are provided by local utility companies the facility has its own land-based sewage treatment system and percolation field the facility has no capability of independent power generation or utility support the adjacent building and the facility are co- dependent and are attached by an enclosed walkway comprised of a concrete gang plank from the facts provided the facility has not been moved and moving it would be prohibitively expensive and timely moving the facility would have to be done with the consultation of an architectural engineering firm and regulatory and licensing authorities further moving the facility would require disconnecting all utilities and support systems dredging channels provisions for a spoil material receiving area levee repairs and compliance with all governmental permits the appearance test whether the structure looks like a building generally requires a structure enclosing a space within its walls and covered by a roof see sec_1_48-1 l l bean inc supra as previously described in the ordinary sense of the word the facility appears to be a building but for the fact that it is not built on land but rather is attached to land the facility is a structure which encloses a space within its walls and roof the facility was constructed from commonly used building materials a building permit was obtained from county and the state commission with jurisdiction requires that the construction comply with building code the function test focuses on whether the structure provides working space for employees that is more than merely incidental to the primary function of the structure this requires consideration of both the quantity and quality of the human activity in the structure see l l bean inc supra as previously discussed this facility functions as a structure to house recreation for its customers the shelter provided to enable the employees to provide entertainment is merely incidental to the primary function of this facility s argues that the facility is properly classified in asset class vessels barges tugs and similar water transportation equipment except those used in marine construction this asset class has a year recovery_period we believe that this facility is not described in asset class dollar_figure because the primary use of this facility is clearly not for water transportation the facility is a building used solely for entertainment purposes the construction of which has a barge as a part of its permanent foundation several courts have held that floating facilities do not constitute vessels for purposes of federal admiralty and maritime matters in case the court affirmed the lower court’s judgment holding that a floating dockside facility was not a vessel for purposes of the jones act app u s c section or the general maritime law finding that the facility in case was removed from navigation and was a work platform the court held that under either circumstance it was not then a vessel for purposes of the jones act or the general maritime law similarly in case the court held that facilities were not vessels within the meaning of u s c sec_3 for purposes of the ship mortgage act u s c section et seq the court stated that to be considered a vessel there must be some connections with the business of maritime commerce - an ability to be used for transportation on water case see also case case case the facility in issue is landlocked and cannot possibly be engaged in the business of maritime commerce it is not a vessel for purposes of the jones act app u s c section and the ship mortgage act u s c section et seq the facility is not a vessel in any sense of the word and therefore should not be considered such for purposes of the internal_revenue_code in the alternative s contends that the depreciable useful_life for the structure should be years pursuant to asset cla sec_57 distributive trades and services or years under the no class_life category s’s primary activities do not fit into asset class dollar_figure because s does not distribute products or provide services see also revproc_80_15 1980_1_cb_618 revproc_77_10 1977_1_cb_548 the no class_life category is not applicable because it applies only for property which is not described by the statute or revproc_87_56 here the statute at sec_168 does set out a recovery_period for this property based upon the facts provided the primary activity of the facility is otherwise described in asset cla sec_79 because that asset class includes assets used in the provision of entertainment services however that asset class specifically excludes buildings which house the assets used in entertainment services the service believes that the facility is nonresidential_real_property with a recovery_period of years under sec_168 case development hazards and other considerations the successful resolution of this case involves intensive factual development because neither sec_168 revproc_87_56 nor its predecessors define what assets are considered vessels under asset class we encourage you to work closely with your experts to further develop this case in drafting this field_service_advice we relied primarily on the submitted engineering and valuation report we believe that the following additional criteria should be considered in developing the service’s position that this facility is not a vessel barge tug or similar water transportation equipment under asset class some of these items were mentioned in the engineering and valuation report but not fully explored the aforementioned list is not exclusive and is in development we do not believe that these items are mandatory for every water transportation equipment characterized under asset class however we believe that inquiry into these factors will reveal characteristics more fitting of those found on water transportation equipment in contrast to buildings the task of determining if a structure is a building poses hazards due to the factual nature of the issue the state of the law falls between the tax court’s more recent and favorable decision in l l bean supra where the court found that a storage_facility connected at the mezzanine level to adjacent buildings were inherently permanent and its unfavorable decision in fox photo t c memo where the court found that one-hour photo labs located in shopping center parking lots were not inherently permanent please call if you have any further questions by william c sabin jr senior technician reviewer passthroughs special industries branch field service division
